 



 

FORBEARANCE AGREEMENT

 

This FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of November 5,
2012 by and among BFE OPERATING COMPANY, LLC, a Delaware limited liability
company (“Opco”), BUFFALO LAKE ENERGY, LLC, a Delaware limited liability company
(“Buffalo Lake”), PIONEER TRAIL ENERGY, LLC, a Delaware limited liability
company (“Pioneer Trail”; Pioneer Trail, Buffalo Lake and Opco, each a
“Borrower” and, collectively, “Borrowers”), as borrowers, Opco, as Borrowers’
agent (“Borrowers’ Agent”), FIRST NATIONAL BANK OF OMAHA, a national banking
association, as administrative agent under the Credit Agreement described below
(“Administrative Agent”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York state
banking corporation, as collateral agent under the Credit Agreement described
below (“Collateral Agent”; Collateral Agent and Administrative Agent, each an
“Agent” and, together, “Agents”), and the Lenders set forth on the signature
pages hereto.

 

RECITALS:

 

A. Pursuant to that certain Credit Agreement dated as of September 25, 2006 (as
amended and supplemented from time to time, the “Credit Agreement”) among
Borrowers, as borrowers, Borrowers’ Agent, various financial institutions, as
lenders (together with their successors and assigns, the “Lenders”), Collateral
Agent and Administrative Agent, the Lenders made certain loans to Borrowers,
subject to the terms and conditions set forth therein. Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Credit Agreement.

 

B. Borrowers have failed to make (i) the regularly scheduled payment of
principal due and payable in respect of the Term Loans on or before 11:00 a.m.
(New York City time) on September 28, 2012 (the “Principal Payment Deadline”) as
required pursuant to Section 6.5 of the Credit Agreement (the “September
Principal Payment”) and (ii) the regularly scheduled payment of interest due and
payable in respect of the Term Loans on or before September 28, 2012 (the
“Interest Payment Deadline”) as required pursuant to Section 2.9(d) of the
Credit Agreement (the “September Interest Payment”).

 

C. The failure of Borrowers to make the September Principal Payment on or before
the Principal Payment Deadline automatically resulted in an immediate Event of
Default pursuant to Section 7.1(a) of the Credit Agreement (the “Principal
Payment Default”). The failure of Borrowers to make the September Interest
Payment within three Business Days following the Interest Payment Deadline
automatically resulted in an immediate Event of Default pursuant to Section
7.1(a) of the Credit Agreement (the “Interest Payment Default,” and together
with the Principal Payment Default, the “Acknowledged Events of Default”).

 

D. Agents and the Lenders have been informed by Borrowers that the Buffalo Lake
Plant has temporarily ceased production of ethanol.

 

E. As a result of the Acknowledged Events of Default, Agents may (subject to the
terms of the Financing Documents), and upon the direction of the Required
Lenders shall, exercise on behalf of the Lenders all rights and remedies under
the Financing Documents or otherwise available at law or in equity.

 

F. Borrowers have requested that Agents and the Lenders forbear from exercising
their rights and remedies under the Financing Documents, and Agents and the
Lenders are willing to forbear, subject to the terms and conditions set forth in
this Agreement.

 

AGREEMENT:

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrowers, Agents and the Lenders hereby agree as follows:

 



1

 



 

1. Accuracy of Recitals; Acknowledgment and Waiver. The Recitals set forth above
are hereby incorporated herein by reference and each Borrower hereby
acknowledges and agrees that the Recitals are true and correct. Each Borrower
acknowledges and agrees (a) that the description of the Acknowledged Events of
Default set forth above is true and correct, (b) that the Acknowledged Events of
Default have occurred and (c) that it has no defenses, counterclaims or rights
of setoff with respect to the Acknowledged Events of Default, any of the
Obligations or any other obligation otherwise owed to any Agent or Lender under
the Financing Documents. Each Borrower hereby waives, to the fullest extent
permitted by law, any and all defense that such Borrower now has or in the
future may have, whether known or unknown, and to the extent arising from events
or actions occurring prior to the date of this Agreement, to the enforcement of
its contractual obligations under the Financing Documents and any related
agreements or documents.

 

2. Forbearance.

 

(a) Terms of Forbearance. In order to induce Agents and the Lenders to forbear
from exercising their rights and remedies under the Financing Documents on
account of the Acknowledged Events of Default, each Borrower absolutely and
unconditionally agrees as follows, and the agreement of Agents and the Lenders
to forbear pursuant to this Agreement is expressly conditioned upon:

 

(i) Default Interest. Interest shall accrue on the amount of the September
Principal Payment and the September Interest Payment from and after the Interest
Payment Deadline at the Default Rate (such interest, the “Default Interest”).
All accrued unpaid Default Interest shall be immediately due and payable on the
Expiration Date (as hereafter defined).

 

(ii) Restructuring. During the Forbearance Period (as hereafter defined),
Borrowers, Administrative Agent and the Lenders shall discuss and negotiate the
terms of an agreement that will address the Acknowledged Events of Default and
Borrowers’ obligation to pay and satisfy the Obligations under the Financing
Documents (the “Proposed Restructuring”). Neither this subsection (ii) nor the
negotiations among Borrowers, Administrative Agent and the Lenders with respect
to the Proposed Restructuring shall alter, amend or waive any provisions, rights
or obligations of any party under the Financing Documents, or constitute or be
deemed an agreement by Agents or any Lender to waive or forbear from exercising
any of their respective rights and remedies under the Financing Documents or
otherwise available at law or in equity (except as expressly provided herein
with respect to the forbearance during the Forbearance Period). Each Borrower
acknowledges and agrees that (A) Administrative Agent and the Lenders may
discontinue negotiations with respect to the Proposed Restructuring at any time,
(B) any Proposed Restructuring will be on such terms and conditions as
Administrative Agent and the Lenders may require in their sole and absolute
discretion and (C) no agreement by Administrative Agent or any Lender with
respect to the Proposed Restructuring shall be effective unless set forth in a
definitive written agreement executed by Agents and the Lenders.

 

(iii) Management Fees. During the Forbearance Period, no Borrower shall make any
payment to Sponsor or any other party under any of the Management Services
Agreements.

 

(iv) Approved Budget. Attached hereto as Exhibit A is a budget for Borrowers’
operations during the 13-week period commencing as of the date hereof (the
“Approved Budget”). Borrowers shall not amend the Approved Budget without the
prior written consent of Administrative Agent. Without the prior written consent
of Administrative Agent, no Borrower shall make any expenditure during the
Forbearance Period other than for operating expenses, expenses payable hereunder
or under the Credit Agreement and capital expenditures, in each case,
exclusively as set forth in the Approved Budget (collectively, “Permitted
Expenditures”); provided, however, that Borrowers may make expenditures
contemplated under the Approved Budget in excess of the applicable budget amount
for the related line item category so long as (A) such expenditure, in the
aggregate with all other expenditures falling under the same line item category
in the Approved Budget, does not exceed the applicable budget amount for such
line item category for the applicable weekly budgeting period by more than 10%,
and (B) such expenditure, in the aggregate with all other expenditures during
the three week period ending as of the end of the then-current weekly budgeting
period, does not exceed the total budgeted cash use for such three week
budgeting period by more than 10%. Administrative Agent’s consent to any matter
under this subsection (iv) may be granted or withheld by Administrative Agent in
Administrative Agent’s sole and absolute discretion.

 



2

 



 

(v) Weekly Reports. During the Forbearance Period, Borrowers shall deliver to
Administrative Agent weekly reports, in form and substance acceptable to
Administrative Agent, detailing all variances from the Approved Budget, all
sources and uses of cash during the applicable weekly budgeting period and such
other information as Administrative Agent may require in its sole discretion.

 

(vi) Inspections, Access and Disclosures. During the Forbearance Period,
Borrowers shall (A) provide Agents and their representatives, agents and
designees (collectively, the “Agent Parties”) with access to each of the Plants
as frequently and at such times as the Agent Parties may request; (B) permit the
Agent Parties to inspect, audit and make extracts and copies (or take originals
if reasonably necessary) from all of Borrowers’ books and records; (C) permit
the Agent Parties to inspect, review, evaluate and make physical verifications
and appraisals of the Plants and all other Collateral in any manner and through
any medium that the Agent Parties consider advisable; (D) provide Administrative
Agent with copies of all proposed ethanol marketing or corn procurement
contracts (or any term sheets with respect thereto) immediately upon the receipt
thereof by any Borrower (provided that the foregoing shall not constitute an
approval or consent by Administrative Agent or the Required Lenders to the
execution by a Borrower of any such contracts); and (E) provide the Agent
Parties with access to Borrowers’ and Sponsor’s management level employees,
officers, directors, creditors (including trade creditors), vendors, suppliers
and customers, including, without limitation, Cargill and Cargill Commodity
(collectively, the “Borrower Parties”), and, in each such case, Borrowers agree
that the Agent Parties may meet and discuss with Borrower Parties their
participation in the business operations likely to result from the Proposed
Restructuring; provided, however, that, (1) at Borrowers’ election, the
management level employees of Borrowers and Sponsor may participate in any such
meetings and discussions between the Agent Parties and Cargill or Cargill
Commodity and (2) the failure of Cargill or Cargill Commodity to cooperate, meet
or engage in discussions with the Agent Parties at the request of Borrowers
shall not constitute a Forbearance Default (as hereafter defined). Borrowers
hereby authorize and direct each of the Borrower Parties to disclose and release
to the Agent Parties any and all information the Agent Parties may request from
time to time, including, without limitation, information regarding the Plants,
the Collateral and the business and operations of Borrowers.

 

(vii) Continued Operations. During the Forbearance Period, and without
limitation of the obligations of Borrowers under the Financing Documents,
Borrowers shall (A) use commercially reasonable efforts, consistent with the
Approved Budget, to maintain the Buffalo Lake Plant in its current state of “hot
idle”; (B) use commercially reasonable efforts, consistent with the Approved
Budget, to maintain and fully operate and not idle the Pioneer Trail Plant; and
(C) maintain, preserve and protect the Plants and all other Collateral.
Notwithstanding the foregoing, in the event Borrowers change the operational
status (from either operating to idle state or vice versa) of either Plant
during the Forbearance Period, Borrowers will provide notice to the
Administrative Agent of such change within three (3) Business Days.  For the
avoidance of doubt, Agents and the Lenders seek only notice of such changes and
not any decision-making authority over the operational status of the Borrowers’
Plants.

 

(viii) Costs and Expenses. Without limitation of the obligations of Borrowers
under Section 9.1 of the Credit Agreement, Borrowers shall pay to Agents or the
Lenders, as the case may be, all out-of-pocket costs and expenses incurred by
any Agent or Lender in connection with this Agreement, the Financing Documents,
the Acknowledged Events of Default and the actions contemplated hereby,
including, without limitation, all costs and expenses incurred in connection
with any evaluation of the operations of the Borrowers or the Collateral
(including any inspection or investigation performed by any of the Agent Parties
pursuant to subsection (vi) above), all attorneys’ fees and disbursements and
all fees and expenses of all consulting and valuation experts engaged by
Administrative Agent or Administrative Agent’s attorneys. All such costs and
expenses shall be paid by Borrowers within five Business Days following receipt
of an invoice therefor. Borrowers hereby acknowledge and agree that all costs
and expenses described in this subsection (viii) constitute Indemnified
Liabilities.

 



3

 



 

(b) Agreement to Forbear. Subject to the terms and conditions of this Agreement,
Agents and the Lenders hereby agree to forbear from exercising rights and
remedies under the Financing Documents on account of the Acknowledged Events of
Default for the period (the “Forbearance Period”) commencing on the date hereof
and ending on the earlier of (i) November 15, 2012 and (ii) the date that any of
the following (each, a “Forbearance Default”) shall occur: (A) any condition or
agreement set forth in Section 2(a) of this Agreement is not fully or timely
satisfied or performed, (B) the occurrence of any Default or Event of Default
under the Credit Agreement (other than the existing Acknowledged Events of
Default) or (C) any representation or warranty made by any Borrower in this
Agreement or in any other writing or document executed in connection herewith or
in any way relating hereto (including, without limitation, any weekly report
delivered by Borrowers to Administrative Agent pursuant to Section 2(a)(v) of
this Agreement) is or shall be untrue in any material respect when made (the
earlier of (i) and (ii) is referred to herein as the “Expiration Date”).
Notwithstanding any provision in any of the Financing Documents requiring
written notice from Administrative Agent or any other party prior to Agents’ and
the Lenders’ pursuing their rights and remedies under the Financing Documents or
otherwise available at law or in equity, upon the Expiration Date, the
forbearance of Agents and the Lenders under this Agreement shall terminate
automatically and without notice, and Agents and the Lenders shall immediately
be entitled to all available rights and remedies under any or all of the
Financing Documents or otherwise available at law or in equity on account of the
Acknowledged Events of Default (or any other then existing Default or Event of
Default) without any further notice to any Borrower or any other person. For
purposes of clarity, Agent shall not be required to deliver notice to Borrowers
of a breach, default or failure to satisfy the conditions or agreements set
forth in Section 2(a) of this Agreement and the Borrowers’ failure to satisfy or
perform such conditions or agreements shall immediately constitute a Forbearance
Default.

 

3. Borrower Representations, Warranties and Covenants. As additional
consideration to and inducement for Agents and the Lenders to enter into this
Agreement, each Borrower represents and warrants to and covenants with and for
the benefit of Agents and the Lenders as follows:

 

(a) Representations and Warranties. Each and all representations and warranties
of such Borrower in the Financing Documents are and will continue to be
accurate, complete and correct. The representations and warranties in this
Agreement are true, complete and correct as of the date set forth above, will
continue to be true, complete and correct as of the consummation of the
transactions contemplated by this Agreement, and will survive such consummation.

 

(b) No Defaults. Except for the Acknowledged Events of Default, such Borrower is
not in default under any of the Financing Documents, nor has any event or
circumstance occurred that is continuing that, with the giving of notice or the
passage of time, or both, would be a Default or an Event of Default under any of
the Financing Documents. Without limitation of the foregoing, all Governmental
Approvals, Project Documents and insurance required to be obtained or maintained
by such Borrower pursuant to the Financing Documents are and shall remain in
full force and effect.

 

(c) No Material Changes. There has been no material adverse change in the
financial condition of such Borrower or any other person whose financial
statement has been delivered to Administrative Agent from the most recent
financial statement received by Administrative Agent from Borrowers or such
other persons.

 

(d) No Conflicts; No Consents Required. Neither execution nor delivery of this
Agreement nor fulfillment of or compliance with the terms and provisions hereof
will conflict with, or result in a breach of the terms or conditions of, or
constitute a default under, any agreement or instrument to which such Borrower
is a party or by which such Borrower may be bound. No consents, approvals or
authorizations are required for the execution and delivery of this Agreement by
such Borrower or for such Borrower’s compliance with the terms and provisions
hereof.

 

(e) Claims and Defenses. Such Borrower has no claims, counterclaims, defenses,
or set-offs with respect to the Obligations or the Financing Documents. Agents,
the Lenders and their respective predecessors in interest have performed all of
their obligations under the Financing Documents, and such Borrower has no
defenses, offsets, counterclaims, claims or demands of any nature which can be
asserted against any Agent, any of the Lenders or their respective predecessors
in interest for damages or to reduce or eliminate all or any part of the
obligations of such Borrower under the Financing Documents.

 



4

 



 

(f) Validity. This Agreement and the other Financing Documents are and will
continue to be the legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their terms.

 

(g) Valid Existence, Execution and Delivery, and Due Authorization. Such
Borrower validly exists under the laws of the State of Delaware and has the
requisite power and authority to execute and deliver this Agreement and to
perform hereunder and under the Financing Documents. The execution and delivery
of this Agreement and the performance hereunder and under the Financing
Documents have been duly authorized by all requisite action by or on behalf of
such Borrower. This Agreement has been duly executed and delivered on behalf of
such Borrower.

 

(h) Ratification of Current Loan Documents and Collateral. The Financing
Documents, as modified by this Agreement, are ratified and affirmed by such
Borrower and shall remain in full force and effect. This Agreement shall not
constitute a waiver of any rights or remedies of Agents or any of the Lenders in
respect of the Financing Documents.

 

(i) No Duress. Such Borrower has executed this Agreement as a free and voluntary
act, without any duress, coercion or undue influence exerted by or on behalf of
Agents, any of the Lenders or any other party.

 

4. Conditions Precedent. The obligations of the Lenders and Agents to consummate
the transactions contemplated by this Agreement are subject to satisfaction of
the following conditions precedent, each in the sole and absolute discretion of
Agents:

 

(a) Borrower Performance. Borrowers, Borrowers’ Agent and Sponsor shall have
duly executed and delivered to Administrative Agent this Agreement.

 

(b) Representations and Warranties. The representations and warranties of
Borrowers contained in this Agreement shall be true and correct in all material
respects.

 

(c) No Default. No event or circumstance shall have occurred that is continuing,
that, with the giving of notice or the passage of time, or both, would be a
Default or an Event of Default under any of the Financing Documents, other than
the Acknowledged Events of Default.

 

(d) Payment of Indemnified Liabilities. Borrowers shall have paid to Agents and
any other Indemnified Person all Indemnified Liabilities for which Borrowers
have been presented an invoice prior to the date hereof (provided, however, that
the foregoing shall not limit the obligation of Borrowers to pay all now
existing or hereafter arising Indemnified Liabilities upon demand in accordance
with the terms hereof and of the Credit Agreement).

 

5. Post-Default Waiver of Collateral Disposition Rights. An Event of Default has
occurred under the Financing Documents, and notwithstanding any forbearance or
other provision set forth herein, such event of default remains as a
pre-existing event. Each Borrower hereby waives (a) any and all rights that it
may have to notification of disposition of collateral under Section 9-611 of the
Uniform Commercial Code; (b) any and all rights that it may have to require
disposition of collateral under Section 9-620(e) of the Uniform Commercial Code
and (c) any and all rights that it may have to the right to redeem the
Collateral under Section 9-623 of the Uniform Commercial Code.

 

6. No Limitations. The description in this Agreement of the Acknowledged Events
of Default shall not be to the exclusion of any other Defaults or Events of
Default now existing or hereafter occurring under the Financing Documents. The
description in this Agreement of the specific rights of Agents and the Lenders
shall not be deemed to limit or exclude any other rights to which Agents or the
Lenders may now be or may hereafter become entitled to under the Financing
Documents at law, in equity or otherwise.

 



5

 



 

7. Release. Borrowers’ Agent and each Borrower, together with their respective
successors and assigns (each such party, a “Releasing Party”) fully, finally and
forever releases and discharges Agents, the Lenders and their respective
successors, assigns, affiliates, representatives, officers, directors, employees
and other related persons (each such party, a “Released Party”) from any and all
actions, causes of action, claims, debts, demands, liabilities, obligations and
suits, of whatever kind or nature, in law or equity, that Releasing Party has or
in the future may have, whether known or unknown against any Released Party (a)
in respect of this Agreement, the other Financing Documents or the actions or
omissions of any of the Lenders or Agents in respect of the Financing Documents
and (b) arising from events occurring prior to the date of this Agreement. EACH
RELEASING PARTY EXPRESSLY WAIVES ANY PROVISION OF STATUTORY OR DECISIONAL LAW TO
THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST HAVE MATERIALLY
AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED PARTIES.

 

8. Receiver. Upon the occurrence, and during the continuance of an Event of
Default (other than the Acknowledged Events of Default prior to the Expiration
Date), Agents, on behalf of the Lenders, may seek and obtain the appointment of
a court-appointed receiver, regardless of the adequacy of Collateral Agent’s
security, and each Borrower hereby irrevocably consents to the appointment of
such receiver. Any action or proceeding to obtain the appointment of a receiver
may be brought in any state or federal court having jurisdiction over Borrowers
or the Collateral and each Borrower hereby irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that it may now or hereafter have to the bringing of any such
action or proceeding in such jurisdictions. Each Borrower hereby agrees that the
receiver may enter upon and take possession and control of the Collateral and
shall perform all acts necessary and appropriate to implement the order
appointing such receiver. Each Borrower hereby agrees that the receiver shall
have access to the books and records used in the operation and maintenance of
such Borrower’s business and the Collateral. None of the Lenders or Agents shall
be liable to any Borrower or anyone claiming under or through any Borrower by
reason of the appointment of a receiver or such receiver’s actions or failure to
act.

 

9. Limitation of Liability for Certain Damages. In no event shall any Released
Party be liable to any Borrower or any other Releasing Party on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). EACH BORROWER
AND EACH OTHER RELEASING PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
UPON (AND EACH BORROWER SHALL CAUSE EACH OF THE OTHER RELEASING PARTIES TO SO
WAIVE, RELEASE, AND AGREE NOT TO SUE UPON) ANY SUCH CLAIM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

11. Jurisdiction. Each Borrower hereby submits to the nonexclusive jurisdiction
of any United States District Court or state court sitting in the State of
Minnesota or the State of Nebraska for purposes of all legal proceedings arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each Borrower hereby waives, to the fullest extent permitted by applicable law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

 

12. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT AND
ANY OTHER TRANSACTION CONTEMPLATED HEREBY. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 



6

 



 

13. Miscellaneous

 

(a) Entire Agreement; Change; Discharge; Termination or Waiver; Financing
Document. This Agreement contains the entire understanding and agreement of
Borrowers, Agents and the Lenders in respect of the subject matter hereof and
supersedes all prior representations, warranties, agreements and understandings.
No provision of this Agreement or any of the other Financing Documents may be
changed, discharged, supplemented, terminated or waived except in a writing
signed by Agents, the Lenders and Borrowers. This Agreement shall be deemed to
constitute a Financing Document.

 

(b) Time of the Essence. Time is of the essence in this Agreement.

 

(c) Binding Effect. This Agreement, shall be binding upon, and inure to the
benefit of, Borrowers, Agents, the Lenders and their respective successors and
assigns.

 

(d) Further Assurances. Borrowers shall execute and deliver to Administrative
Agent such additional agreements, documents and instruments as reasonably
required by Administrative Agent to carry out the intent of this Agreement.

 

(e) Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document. Delivery of an executed signature page of this
Agreement by facsimile or e-copy transmission shall be as effective as delivery
of a manually executed counterpart thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

EXECUTION PAGES FOLLOW]

 



7

 



 

Executed and effective as of the date first set forth above.

 



  ADMINISTRATIVE AGENT:       FIRST NATIONAL BANK OF OMAHA,
a national banking association, as Administrative Agent       By:     Name:    
Title:                 COLLATERAL AGENT:       DEUTSCHE BANK TRUST COMPANY
AMERICAS,
a New York state banking corporation, as Collateral Agent       By:     Name:  
  Title:                 BORROWERS:       BFE OPERATING COMPANY,
a Delaware limited liability company, as Borrower and as Borrowers’ Agent      
By:     Name:     Title:                 BUFFALO LAKE ENERGY, LLC,
a Delaware limited liability company, as Borrower       By:     Name:     Title:
                PIONEER TRAIL ENERGY, LLC,
a Delaware limited liability company, as Borrower       By:     Name:     Title:
 

 

[EXECUTION PAGE OF AGENTS AND BORROWERS TO FORBEARANCE AGREEMENT]

 



8

 

 

 

 

  STANDARD CHARTERED BANK,
as Lender               By:     Name:     Title:                 AGFIRST FARM
CREDIT BANK,
as Lender               By:     Name:     Title:                 FARM CREDIT
BANK OF TEXAS,
as Lender               By:     Name:     Title:                 GREENSTONE FARM
CREDIT SERVICES, FLCA,
as Lender               By:     Name:     Title:                 TPG CREDIT
STRATEGIES FUND, L.P.,
as Lender               By:     Name:     Title:                 AMARILLO
NATIONAL BANK,
as Lender               By:     Name:     Title:         

[EXECUTION PAGE OF LENDERS TO FORBEARANCE AGREEMENT]

 



9

 



 





  FIRST NATIONAL BANK OF OMAHA, as Lender               By:     Name:     Title:
                INTERNATIONAL”, NEW YORK BRANCH, as Lender               By:    
Name:     Title:                 GOLDMAN SACHS LENDING PARTNERS, LLC, as Lender
              By:     Name:     Title:  





 

[EXECUTION PAGE OF LENDERS TO FORBEARANCE AGREEMENT]

 



10

 

 



 

[ACKNOWLEDGMENT AND AGREEMENT PAGE OF SPONSOR

TO FORBEARANCE AGREEMENT]

 



11

 

 

